DETAILED CORRESPONDENCE
This Office action is in response to the election received August 3, 2022.
Applicant’s election without traverse of Group I, claims 12-16 in the reply filed on August 3, 2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al (2014/0342290).
The claimed invention recites the following:

    PNG
    media_image1.png
    383
    658
    media_image1.png
    Greyscale

WU et al report a radiation sensitive resin composition comprising a polymer having a first structure of the following formula found in paragraph [0074] which meets the “A” variable having a nitrogen atom:
    PNG
    media_image2.png
    536
    466
    media_image2.png
    Greyscale

The reference lacks a working example comprising a radiation-sensitive acid generating agent, however applicants are directed to paragraph [0069] wherein the additives can be added to composition to include photoacid generators, see below:

    PNG
    media_image3.png
    115
    427
    media_image3.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to add a photoacid generator/thermal acid generator into the working examples of WU et al with the reasonable expectation of same or similar results for coating over a photoresist pattern to further form finer patterns.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VORA et al (2016/0244557) disclose directed self-assembly block copolymers for photolithography wherein the composition can further containing photoacid generators as seen in paragraph [0113]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
November 5, 2022